DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 32 – 46 are pending.
Claims 32 – 46 are rejected.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 32 – 46 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 32 - 46 of copending Application No. 17/555,537 (‘537)(reference application). 
Claims 32 – 46 of the instantly claimed invention cover inter alia, a process for the physical refining of vegetable oil including: a) a deodorization step carried out at a pressure above 5 mbara, at a temperature of at least 230°C and during at least 10 minutes, b) a steam-stripping step of the oil resulting from the deodorization carried out at a pressure below 5 mbara, and at a temperature not exceeding 280°C, wherein the free fatty acids (FFA) concentration of the oil resulting from the deodorization step contains at least 0.5 % of FFA, and further contains no more than 5 ppm of glycidyl esters (GE).
Claims 32 – 46 of ‘537 cover inter alia, a process for the physical refining of vegetable oil including: a) a deodorization step carried out at a pressure above 5 mbara, at a temperature of at least 230°C and during at least 10 minutes, b) a steam-stripping step of the oil resulting from the deodorization carried out at a pressure below 5 mbara, and at a temperature not exceeding 280°C, wherein the free fatty acids (FFA) concentration of the oil resulting from the deodorization step contains at least 0.5 % of FFA, and further contains no more than 5 ppm of glycidyl esters (GE).
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2013/0287925 (Schols, et al.) and GB 812474 (Eckey ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622